924 F.2d 1555
S.J. & W. RANCH, INC., Plaintiff-Appellant,v.Dexter LEHTINEN, United States of America, Defendants-Appellees.
No. 89-5990.
United States Court of Appeals,Eleventh Circuit.
Feb. 8, 1991.

J. David Pobjecky, Winter Haven, Fla. and Phillip E. Kuhn, Lakeland, Fla., for plaintiff-appellant.
Dexter Lehtinen, U.S. Atty., Guy W. Harrison, Asst. U.S. Atty., Miami, Fla., Alan Dagen, Asst. U.S. Atty., Ft. Lauderdale, Fla., Barbara Herwig, and John F. Daly, Appellate Staff, Civ. Div., Washington, D.C., for the U.S.
Anthony J. O'Donnell, Jr., Miami, Fla., for Lehtinen.
Appeal from the United States District Court for the Southern District of Florida;  Jose A. Gonzalez, Judge.
Before KRAVITCH and COX, Circuit Judges, and DYER, Senior Circuit Judge.
PER CURIAM:


1
The opinion in the above case dated October 10, 1990, and reported at 913 F.2d 1538, is amended by deleting the final sentence of the CONCLUSION and the accompanying citations.